DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9-10, 16-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 6 and 16 is a relative term which renders the claim indefinite. The term “wherein the number of turns of the wire in the second wound region is at least about four greater than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05 (b) lll. d.
In regards to claims 6 and 16, the recitation, “wherein the number of turns of the wire in the second wound region is at least about four greater than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region” is indefinite because it is unclear to the examiner as to what the applicant meant by “about.” As discussed in MPEP 2173.05(b) lll. d, and after review of the specification, the specification does not interpret the bounds of defining the term “about.” Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
The term “about” in claims 7 and 17 is a relative term which renders the claim indefinite. The term “wherein the number of turns of the wire in the second wound region is about seven, and the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region are each about three” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05 (b) lll. d.
In regards to claims 7 and 17, the recitation, “wherein the number of turns of the wire in the second wound region is about seven, and the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region are each about three” is indefinite because it is unclear to the examiner as to what the applicant meant by “about.” As discussed in MPEP 2173.05(b) lll. d, and after review of the specification, the specification does not interpret the bounds of defining the term “about.” Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
The term “about” in claims 9 and 19 is a relative term which renders the claim indefinite. The term “wherein the number of turns of the wire in the second wound region is at least about three less than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05 (b) lll. d.
In regards to claims 9 and 19, the recitation, “wherein the number of turns of the wire in the second wound region is at least about three less than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region” is indefinite because it is unclear to the examiner as to what the applicant meant by “about.” As discussed in MPEP 2173.05(b) lll. d, and after review of the specification, the specification does not interpret the bounds of defining the term “about.” Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
The term “about” in claims 10 and 20 is a relative term which renders the claim indefinite. The term “wherein the number of turns of the wire in the second wound region is about one, and the number of turns of the wire in the first wound region and the number of turns of - 17 -the wire in the third wound region are each about four” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05 (b) lll. d.
In regards to claims 10 and 20, the recitation, “wherein the number of turns of the wire in the second wound region is about one, and the number of turns of the wire in the first wound region and the number of turns of - 17 -the wire in the third wound region are each about four” is indefinite because it is unclear to the examiner as to what the applicant meant by “about.” As discussed in MPEP 2173.05(b) lll. d, and after review of the specification, the specification does not interpret the bounds of defining the term “about.” Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al. (US 2016/0315388 A1).
In regards to claim 1, Imai discloses, in figure 1, an inductor component (10) comprising: a core (12) including a winding core portion (16a-16c), a first collar (Fig. 3; 14a) disposed at a first end of the winding core portion in an axial direction (Par 0027), and a second collar (Fig. 3; 14f) disposed at a second end of the winding core portion in the axial direction (Par 0027-0028, 0032); a first electrode (front end of 16a) disposed on the first collar (14a; Par 0034); a second electrode (rear end of 16c) disposed on the second collar (14f; Par 0034); and a wire (16) electrically connected to the first electrode (front end of 16a) and the second electrode (rear end of 16c; Par 0033-0034) and wound around the winding core portion (16a-c) in such a manner as to form a plurality of wound regions (Fig. 3; E1, E3, E5) arranged along the axial direction of the winding core portion (Par 0032), such that a distance between adjacent ones (Fig. 3; E2, E4) of the wound regions (Fig. 3; E1, E3, E5) is greater than a winding pitch of the wire in each of the wound regions (Par 0032, 0035; a distance regions E2, E4 between wound regions E1, E3, E5 are greater than a winding pitch of the wire in each wound regions E1, E3, E5; See Fig. 3).
	In regards to claim 2, Imai discloses, in figure 1, the inductor component according to Claim 1, wherein the core (12) is a dielectric and is solid (Par 0026).
	In regards to claim 3, Imai discloses, in figure 1, the inductor component according to Claim 1, wherein the core (12) is made of a magnetic material (Par 0026).
	In regards to claim 4, Imai discloses, in figure 3, the inductor component according to Claim 1, wherein the plurality of wound regions (E1, E3, E5) include a first wound region (E1), a second wound region (E3) , and a third wound region (E5) arranged in order from the first collar (14a) toward the second collar (14f; Par 0032); and a number of turns of the wire in the second wound region (E3) differs from a number of turns of the wire in the first wound region (E1) or from a number of turns of the wire in the third wound region (E5; Par 0035).
	In regards to claim 8, Imai discloses, in figure 3, the inductor component according to Claim 4, wherein the number of turns of the wire in the second wound region (E3) is less than each of the number of turns of the wire in the first wound region (E1) and the number of turns of the wire in the third wound region (E5; Par 0035).
	In regards to claim 9, Imai discloses, in figure 3, the inductor component according to Claim 8, wherein the number of turns of the wire in the second wound region (E3) is at least about three less than each of the number of turns of the wire in the first wound region (E1) and the number of turns of the wire in the third wound region (E5; Par 0035).
In regards to claim 10, Imai discloses, in figure 3, the inductor component according to Claim 8, wherein the number of turns of the wire in the second wound region (E3) is about one, and the number of turns of the wire in the first wound region (E1) and the number of turns of - 17 -the wire in the third wound region (E5) are each about four (Par 0035).
In regards to claim 11, Imai discloses, in figure 1, the inductor component according to Claim 2, wherein the core (12) is made of a magnetic material (Par 0026).
In regards to claim 12, Imai discloses, in figure 3, the inductor component according to Claim 2, wherein the plurality of wound regions (E1, E3, E5) include a first wound region (E1), a second wound region (E3), and a third wound region (E5) arranged in order from the first collar (14a) toward the second collar (14f; Par 0032), and a number of turns of the wire in the second wound region (E3) differs from a number of turns of the wire in the first wound region (E1) or from a number of turns of the wire in the third wound region (E5; Par 0035).
In regards to claim 13, Imai discloses, in figure 3, the inductor component according to Claim 3, wherein the plurality of wound regions (E1, E3, E5) include a first wound region (E1), a second wound region (E3), and a third wound region (E5) arranged in order from the first collar (14a) toward the second collar (14f; Par 0032); and a number of turns of the wire in the second wound (E3) region differs from a number of turns of the wire in the first wound region (E1) or from a number of turns of the wire in the third wound region (E5; Par 0035).
In regards to claim 14, Imai discloses, in figure 3, the inductor component according to Claim 11, wherein the plurality of wound regions (E1, E3, E5) include a first wound region (E1), a second wound region (E3), and a third wound region (E5) arranged in order from the first collar (14a) toward the second collar (14f; Par 0032); and a number of turns of the wire in the second wound region (E3) differs from a number of turns of the wire in the first wound region (E1) or from a number of turns of the wire in the third wound region (E5; Par 0035).
In regards to claim 18, Imai discloses, in figure 3, the inductor component according to Claim 12, wherein the number of turns of the wire in the second wound region (E3) is less than each of the number of turns of the wire in the first wound region (E1) and the number of turns of the wire in the third wound region (E5; Par 0035).
In regards to claim 19, Imai discloses, in figure 3, the inductor component according to Claim 18, wherein the number of turns of the wire in the second wound region (E3) is at least about three less than each of the number of turns of the wire in the first wound region (E1) and the number of turns of the wire in the third wound region (E5; Par 0035).
In regards to claim 20, Imai discloses, in figure 3, the inductor component according to Claim 19, wherein the number of turns of the wire in the second wound region (E3) is about one, and  - 19 -the number of turns of the wire in the first wound region (E1) and the number of turns of the wire in the third wound region (E5) are each about four (Par 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2016/0315388 A1) in view of Asal et al. (US 2019/0228901 A1).
In regards to claim 5, Imai disclose the inductor component according to claim 4, but does not disclose wherein the number of turns of the wire in the second wound region is greater than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region.
However, Asal discloses, in figure 1, wherein the number of turns of the wire in the second wound region (A3) is greater than each of the number of turns of the wire in the first wound region (A1) and the number of turns of the wire in the third wound region (A2; Par 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Asal by including wherein the number of turns of the wire in the second wound region is greater than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region in order to enhance wire winding density, making it possible to reduce the size of the winding core part in the axial direction (Asal; Par 0010).
In regards to claim 6, Imai in view of Asal disclose the inductor component according to claim 5. Asal further discloses, in figure 1, wherein the number of turns of the wire in the second wound region (A3) is at least about four greater than each of the number of turns of the wire in the first wound region (A1) and the number of turns of the wire in the third wound region (A2; Par 0035, See Fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Asal by including wherein the number of turns of the wire in the second wound region is at least about four greater than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region in order to enhance wire winding density, making it possible to reduce the size of the winding core part in the axial direction (Asal; Par 0010).
In regards to claim 7, Imai in view of Asal disclose the inductor component according to claim 5. Asal further discloses, in figure 1, wherein the number of turns of the wire in the second wound region (A3) is about seven, and the number of turns of the wire in the first wound region (A1) and the number of turns of the wire in the third wound region (A2) are each about three (Par 0035, See Fig, 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Asal by including wherein the number of turns of the wire in the second wound region is about seven, and the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region are each about three in order to enhance wire winding density, making it possible to reduce the size of the winding core part in the axial direction (Asal; Par 0010).
In regards to claim 15, Imai disclose the inductor component according to claim 12, but does not disclose wherein the number of turns of the wire in the second wound region is greater than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region.
However, Asal discloses, in figure 1, wherein the number of turns of the wire in the second wound region (A3) is greater than each of the number of turns of the wire in the first wound region (A1) and the number of turns of the wire in the third wound region (A2; Par 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Asal by including wherein the number of turns of the wire in the second wound region is greater than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region in order to enhance wire winding density, making it possible to reduce the size of the winding core part in the axial direction (Asal; Par 0010).
In regards to claim 16, Imai in view of Asal disclose the inductor component according to claim 15. Asal further discloses, in figure 1, wherein the number of turns of the wire in the second wound region (A3) is at least about four greater than each of the number of turns of the wire in the first wound region (A1) and the number of turns of the wire in the third wound region (A2; Par 0035, See Fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Asal by including wherein the number of turns of the wire in the second wound region is at least about four greater than each of the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region in order to enhance wire winding density, making it possible to reduce the size of the winding core part in the axial direction (Asal; Par 0010).
In regards to claim 17, Imai in view of Asal disclose the inductor component according to claim 6. Asal further discloses, in figure 1, wherein the number of turns of the wire in the second wound region (A3) is about seven, and the number of turns of the wire in the first wound region (A1) and the number of turns of the wire in the third wound region (A2) are each about three (Par 0035, See Fig, 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Asal by including wherein the number of turns of the wire in the second wound region is about seven, and the number of turns of the wire in the first wound region and the number of turns of the wire in the third wound region are each about three in order to enhance wire winding density, making it possible to reduce the size of the winding core part in the axial direction (Asal; Par 0010).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (US 2017/0288626 A1); Fig. 4.
Kobayashi et al. (US 2018/0097497 A1); Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX W LAM/               Examiner, Art Unit 2842   
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842